    Case: 1:20-cv-00757 Document #: 19 Filed: 07/28/20 Page 1 of 13 PageID #:179




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

MARK STANG and STUART COHN,                       )
                                                  )
                                                  )
                       Plaintiffs,                )           No. 20 C 757
                                                  )
       v.                                         )
                                                  )
UNION FOR REFORM JUDAISM,                         )           Judge Matthew F. Kennelly
JONAH DOV PESNER, and                             )
RICHARD “RICK” JACOBS,                            )
                                                  )
                       Defendants.                )
  PLAINTIFFS’ MOTION TO WITHDRAW APPEARANCE OF COUNSEL FARVA JAFRI
                                 AND
     FOR PRESENTMENT OF STATUS REPORT CONCERNING PLAINTIFFS’ SOLE
   REMAINING COUNSEL AND CHICAGO STAND-UP COMEDIAN MARK A. STANG

       Plaintiffs, Mark A. Stang (“Stang”) and Stuart A. Cohn (“Cohn”), by their attorney, Mark

A. Stang, move this honorable Court for (i) leave to withdraw the amended appearance (Dkt. 15)

of their additional counsel, Farva Jafri, instanter, and (ii) to present instanter this status report

concerning plaintiff’s sole remaining counsel and stand-up comedian Mark A Stang (initially

identified as a “stand-up comedian” to the Court in this action not by Stang himself, but by

Defendants, as more particularly set forth below). In support, Stang and Cohn state as follows:

       1.      On or about April, 28, 2020, Farva Jafri, then an attorney admitted to the State Bar

of The New York and the United States District Court for the Northern District of Illinois, became

associated with the Stang-Law Firm, a sole proprietorship owned by Stang. Jafri filed her amended

appearance (Dkt. 15) as additional plaintiffs’ counsel.

       2.      Prior to filing her appearance, Jafri had assisted Stang in preparing plaintiffs’

memorandum in opposition to defendants’ Rule 12(b)(6) motion to dismiss the complaint (Dkt.

13). Jafri rendered invaluable assistance both in legal research and carefully cite-checking and
    Case: 1:20-cv-00757 Document #: 19 Filed: 07/28/20 Page 2 of 13 PageID #:180




quote-checking defendants’ brief. Jafri’s youthful enthusiasm also promoted an esprit de corps

that will be missed.

        3.      Due to the ongoing pandemic/lockdown, Jafri, a model in filial devotion that all

young women would do well to emulate, is attending to her elderly father at his residence in New

York state. Further, Jafri has shifted the locus of her future intended law practice from Chicago to

New York City. Thus, it no longer makes sense, and indeed would be unfair, to burden Jafri with

the continuing responsibilities of serving as second chair trial counsel in this action.

        4.      Of course, Jafri’s withdrawal will leave Mark Stang as the sole attorney for himself

and his co-plaintiff, Stuart Cohn. As noted above, Stang is a sole practitioner. In fact, Stang

practices law in a home office located in the finished half-basement of his residence, a small ca.

1750 s.f. 3-BR, 1 ½ ba. Split level home in Highland Park’s affordable Highlands neighborhood.

Stang’s home is one of the few on the North Shore that lacks automatic garage doors, but is instead

equipped with manual, California-style tilt-up garage doors.1

        5.      Eventually, as repeatedly urged upon Stang by many of his clients and colleagues,

Stang will relocate his law offices from his finished half-basement to a van down by the river (i.e.

the Des Plaines River, as vans by the Chicago River are too pricey even in the

pandemic/lockdown.)

        6.      Stang is also limited by the fact that not only does he not have a full-time legal

secretary, he does not have a part-time legal secretary, nor any other staffers. Instead, Stang utilizes

the services of an on-call remote former legal secretary, mostly for Microsoft Word formatting




1
 Upon moving to Highland Park, Stang’s children insisted that the manual doors be replaced with automatic
garage doors. Stang demurred, telling his children, "I am not going to let you grow up spoilt like other
Highland Park kids. You are going to be the family’s automatic garage door openers.” Neither of Stang’s
children has spoken to him since graduating from college and moving out-of-state, to Washington, D.C.
and Los Angeles, respectively.
                                                   2
    Case: 1:20-cv-00757 Document #: 19 Filed: 07/28/20 Page 3 of 13 PageID #:181




problems and emergencies that are beyond Stang’s competence. For most of his word-processing

needs, Stang relies upon a 2013 version of Dragon dictation doftware, with a headset (i) that was

too small for Stang’s enormous pumpkin-like head, (ii) broke the first week, and (iii) is now held

together by copious amounts of scotch tape. Finally, word-processing at Stang-Law Office is

highly dependent upon Stang’s ability to decipher the incomprehensible instructions contained

within his well-thumbed and post-it flagged 390-page copy of “Microsoft Word 2010 for

Dummies.”

        7.      Stang has spent many an unhappy wee hour poring over this sacred text, which

might as well be written in ancient cuneiform (concededly, perhaps the “ancient” is superfluous as

there is no such thing as “modern” cuneiform) because Stang’s computer has installed a later

version of Word, i.e., Word 2013, and the “Dummies” book and the Word program might as well

be the proverbial “apples and oranges.” Q. Why not simply purchase “Microsoft Word 2013 for

Dummies,” one might well ask? A. It’s not in the Stang-Law Office library budget. Moreover,

the firm librarian (Stang) is still amortizing his improvident 2015 purchase of the 2010 book at a

bargain price, a virtual “steal.”

        8.      But as if the faltering Stang-Law operations were not enough to give any federal

judge pause about the ability (but not the determination and true grit) of a single beleaguered Stang

to maintain the offense against defendants counsel, the prodigiously deep and wide bench of the

law firm of Litchfield Cavo, and its phalanx of 22 law offices serving 35 states, with 72 attorneys

in the Chicago office alone https://www.litchfieldcavo.com/about-us/, The defense is spear-headed

by equity partner Mitchell Dale Frazen, like Stang, a 1980 law school graduate. However, Frazen

graduated    from    the   University   of   Michigan     Law    School,    Order   of   the   Coif.

https://www.litchfieldcavo.com/attorneys/mitchell-h-frazen/ (Frazen’s webpage inexplicably,

modestly does not reveal whether he was magna cum laude, but he likely was.)
                                                 3
    Case: 1:20-cv-00757 Document #: 19 Filed: 07/28/20 Page 4 of 13 PageID #:182




       9.      Stang, on the other hand, graduated from the University of Chicago Law School,

Order of the UnCoiffed and thank you laude. Stang got into U of C Law by the skin of this teeth

and he got out of U of C Law by the skin of his teeth. In fact, Stang’s teeth have been completely

skinless since his graduation in 1980. Over the past 40 years Stang has had to pay large sums for

teeth skin replacement therapy, not covered by various law firms’ group health insurance,

Obamacare, nor Medicare. It has been a raw deal, and Stang has been forced to reduce his alumni

contributions to the University of Chicago Law School accordingly. He will not give his eyeteeth.

       10.     Stang is clearly out-gunned, both in terms of his poor past law school academic

performance and scant law firm resources. One might ask, isn’t the fight all but over? Would it

not make more sense for Stang to just look in the mirror, do a reality check of his sleepless,

bloodshot eyes, and then concede defeat? Why foolishly choose death before dishonor? Aren’t

these enough rhetorical questions for one paragraph of a largely contrived motion? But if Stang

cannot go home with his head held high, that is still better than having his head handed to him by

an equity partner in a 22-city law firm. Sometimes, the better part of valor is to just cut and run

and hope nobody notices. Hard to do in a lawsuit that is public record and already being covered

by the eagle-eyed editor of the Chicago Daily Law Bulletin and numerous other publications

waiting in the wings.

       11.     But wait, what is that sound in the distance? Thundering hoofbeats and the clarion

call of bugles. There are several guidons in the distance, all carrying a banner with the same letters,

MB. Mayer Brown is on the way to the rescue! (See 7/22/20 email from Mayer Brown litigation

partner Lee Rubin to Mark Stang, Exhibit A hereto). Stang is an army of one no more. Hundreds

of valiant, competent cavalry men and cavalry women are on their way to join in the battle. All

that remains is for the cavalry’s top leaders to decide whether or they wish to wrap themselves in

the glory of national publicity that will forever enshrine them as great men and women who rose
                                                  4
    Case: 1:20-cv-00757 Document #: 19 Filed: 07/28/20 Page 5 of 13 PageID #:183




to the occasion of litigating an historic case, that some are already calling “The Libel Case of the

Century,” while others quibble and say, “No, it should be century-specific, Call it the “Libel Case

of the Twenty-First Century!”, While the parties of the first part rejoin, “Why does it need to be

century-specific, it’s only 2020, nobody’s going to get confused until 2101 about which century

it’s in!” Finally, some new party enters into the naming debate and declares, “you guys are all

wet! You don’t need the libel qualifier! It’s the federal court case of the century!”

        12.    All humor aside, Len Rubin, the author of the 7/22/20 email attached as Exhibit A,

and Mark Stang are co-counsel in another action pending before this same court, entitled Mizrachi

v. Ordower, Case No. 17 C 8036, currently set to commence jury trial on November 16, 2020

(Dkt.. 202) Stang and Mayer Brown attorneys have worked together well on that case and Stang

looks forward to working well together with his friends and colleagues at Mayer Brown on Stang

v. URJ as well. If not, Stang anticipates that other Chicago law firms with adequate resources to

litigate this matter to the full extent warranted, given the important nature of the issues at stake,

including the constitutional law questions, will offer their pro bono services. In the unlikely event

that no other firm wishes to join, Stang is more than willing to carry the battle on his own.

        Defendants’ Partial Disclosure to the Court of Stang’s Background as a Humor Writer

        13.    It is true that Stang was humor editor of his college newspaper, as truthfully stated

by defendants their “Defendants’ Reply in Support of Their Rule 12(b)(6) Motion to Dismiss

Plaintiffs’ Complaint,” which states in pertinent part that “Plaintiffs’ colorful name-calling . . . can

perhaps be attributed to [Stang’s] background as a humor editor of his college newspaper and is

more recent work as a stand-up comedian in Chicago comedy venues.” (Dkt. 16, pp. 1-2, n. 2). In

his short-lived career (1971-1972) as humor editor of the Emory Wheel, succeeding in that position

to famed Miami Herald columnist and novelist Carl Hiassen, Stang published satirical articles such



                                                   5
    Case: 1:20-cv-00757 Document #: 19 Filed: 07/28/20 Page 6 of 13 PageID #:184




as a front-page “McGovern Wins!” special election issue and a Playboy Magazine of parody

entitled A Wheel Interview with God.”

       14.     The latter cutting-edge interview, not authorized by the editor-in-chief of the Wheel,

and considered somewhat (well, highly) offensive to a substantial proportion (well, 90%) of the

Wheel’s readership (even the agnostics hedged their bets and joined the angry “Lynch Stang!”

mob) ended published satire and the First Amendment at the “Harvard of the South,” (well, one of

them anyway, the other two being Vanderbilt and Duke), until the spring of 1975, when Stang,

having nothing better to do during his last quarter at Emory, published eight weekly highly

offensive satirical newsletters with his own masthead, “The Emory Spitoon” using a high-quality

form of mimeograph called “quick-print” in the printing room in the basement of the

Administration Building at Emory, furtively running each issue a few floors below the offices of

the Deans of Admission, Student Activities, and Students, respectively.

       15.     Stang’s duty of candor towards the tribunal requires him to make additional

disclosures about his humor activities, so as to avoid leaving Defendants’ incomplete disclosure

of his numerous works un-supplemented and thus misleading to the Court. For the sake of brevity,

Stang will not elaborate, but merely attaches hereto as Group Exhibit B, 1976 correspondence to

Stang from Saul Bellow, Alan Alda, the Chicago office of the William Morris Agency. . If any

further elaboration is needed or desired by the Court, Stang will provide it orally at hearing or by

way of a written report, as directed.

       16.     By 1977, Stang managed to curb his enthusiasm for a career in humor-writing, and

to pursue a life in the law instead. However, in early December, 2019, challenged by his significant

other to try his hand (or, to be more precise, his big mouth) at stand-up comedy, Stang attempted

his first open mic for a four minute performance at the Logan Theater in Chicago on December

16, 2019. https://www.thelogantheatre.com/content/Open+Mic+Comedy Then, addicted to the
                                                 6
    Case: 1:20-cv-00757 Document #: 19 Filed: 07/28/20 Page 7 of 13 PageID #:185




stand-up life by the chuckle and deafening sound of one hand clapping that he had elicited at his

first performance, Stang performed a second open mic a week later on December 23, 2019.

       17.     Stang’s comedy career gained traction and momentum with his second open mic.

This time, someone actually laughed, once, but in all candor, it might have been a wheezy winter

cough. Since this is a filed court paper, subject to Rule 11 sanctions, Stang must hereby admit that

it was probably a cough, not really a laugh at all. But somebody actually thought that Stang was

funny enough the second time to put their hands together, so there deftly was the sound of two

hands clapping not just one, to Stang’s delight. Unfortunately, Stang’s now-former significant

other had her cell phone set on still photo, rather than video, so Stang’s second open mic

performance is lost to history, not just to Chicago comedy history, but to the history of Western

civilization. (Small wonder then that that men, not women, think they rule the world, as well they

should.)

       18.     Jaded by the tedious, dark, underworld of Chicago open mics, an amateur event

requiring long waits in a queue of 15 other comedians, not unlike standing on line to file court

papers at the Daley Center, Stang resolved to launch his professional career. Accordingly, Stang

cut a deal with a local comedy promoter to open for a set of four professional comedians the day

after Christmas at Chicago’s neighborhood-famed Burlington Bar, 3425 W. Fullerton. Stang

received his first professional remuneration as a stand-up comedian, $3.50 in drink tickets, the

bitcoin currency of the Chicago comedy trade.

       19.     Because Stang has never been able to consumer more than ¾ of one light beer

without insulting total strangers and breaching the peace, due to pathological intoxication related

to his low blood pressure, he asked the bartenders whether he could use his drink tickets to buy

some bottled water. The bartenders snickered knowingly to each other as though Stang were some

ind of hopelessly naïve eight-year-old New Jersey chicken farm boy (which Stang actually once
                                                 7
    Case: 1:20-cv-00757 Document #: 19 Filed: 07/28/20 Page 8 of 13 PageID #:186




was (ca. 1952-1961), and pretty much still is at the core of his being) and said, “Sure thing,

pardner, you can buy a $3.50 bottle of water from us any old time.”

       20.     The Court may, if it desires, view Stang’s disastrous, career-ending stand-up

comedy performances at the Logan Theater and the Burton Bar by going to You Tube and entering

“Boomer Mark Stang” in the search field, which will pull up both clips. In the same spirit of

candor that has prompted the foregoing additional disclosures to Defendants’ commendable

forthrightness in footnote 2 of their reply brief (but not to Defendants’ baseless and oddly internally

inconsistent complaint about “Plaintiff’s colorful name-calling” (isn’t “colorful” like

“flamboyant,” a positive, and “name-calling” like “tattle-taling,” a negative?) Stang must caution

the Court, in the interest of judicial economy, that watching the clips, though vaguely amusing,

might be a waste of 5:41 minutes and 8:18 minutes respectively. That’s just one second short of

14 minutes down the tube. But of course the Court would be the best judge of that.

       Frazen Amost Belly-Bumps Stang Clear Out of the Sumo Ring in their Epic Comedy Battle
       Over the Beauharnais/King Kong Metaphor; At the Last Minute Frazen Steps on His Own
       Rhetorical Land Mine and King Kong Emerges Unscathed for his Sojourn in the District
       Court through Trial and once the Case (Movie) is a Wrap, Showing at Higher Courts.

       21.     As Stang began to read the last paragraph at the bottom of page 15 of Defendants’

reply brief, he had a churning, sickening, sinking feeling in his stomach. Stang felt, momentarily,

that his worthy opponent, Mitch Frazen, had made a monkey out of Stang with Stang’s own King

Kong metaphor. Stang initially thought as of plaintiffs’ memorandum in response, that he was the

showcase headliner, with the Court and even Frazen himself in the audience (sitting apart, of

course) but now Stang had been completely upstaged, pinned to the ropes and relegated to the also-

ran role of second banana. The reply brief having been filed, Stang had even less to say about the

matter than the famous chimp Chatter. This was no Thrilla in Manila, Stang had clearly been Out-

Magilla’d.

                                                  8
    Case: 1:20-cv-00757 Document #: 19 Filed: 07/28/20 Page 9 of 13 PageID #:187




       22.     So what to do? Nothing absolutely nothing. Stang and Frazen had implicitly

acknowledged in their briefing that this is a case of constitutional magnitude, and that the same

giant Movie Monkey, King Kong Beuharnais, is involved. But Frazen had successfully sowed

some confusion by placing Mighty Kong at the scene of his final demise, at the end of his life, in

the Streets of New York, far away from Kong’s native habitat, Skull Island. Stang, in contrast, had

envisioned Kong closer in time and place to that proverbial, younger 900-pound gorilla.

       23.     Could it be that Frazen, indisputably a brighter law school academic and performer

than Stang, was also a greater humorist? Was that the reason for Frazen’s seemingly gratuitous

footnote 2 about Stang’s long ago a career as humor editor of his college newspaper, and his more

recent “work as a stand-up comedian in Chicago comedy venues.” Was Frazen’s game to seek to

taunt Stang on pages one and two of defendants’ reply brief, as Frazen knew he would be moving

in for the King Kong Kill on page 15? Stang was burning alive in comedy and legal profession

hell until this very morning, when he put aside his self-recrimination over having been bested by

his adversary, Frazen, in their epic comic battle over the King Kong metaphor, a metaphor invented

by Stang, but adapted and used to seemingly fatal effect by Frazen.

       24.     But then Stang re-read a very odd turn of phrase in the very last sentence of the last

paragraph on page 15 of the Reply brief: “Plaintiffs’ suggestion that the high court would use this

action to revive that 68-year old corpse (Memo. Opp. at 15) is colossal hubris.” “Whoa!” Stang

thought to himself aloud quietly. “I misread that seductive phrase the first time, as “corpse of a 68-

year old,” which arguably describes me after a tennis match in this recent hot weather. But a

corpse that has been lying around for 68 years is a very different corpse.” Suddenly it hit Stang.

Frazen was arguing, in effect, that Beauharnais became a corpse way back in 1952, at the very

moment that the case had been decided by the Supreme Court. How could that be? For King

Kong to be a corpse his entire life he would have to have been a stillborn!
                                                  9
   Case: 1:20-cv-00757 Document #: 19 Filed: 07/28/20 Page 10 of 13 PageID #:188




       25.     The “68-year old corpse” is the rhetorical land mine that defendants’ planted and

then stepped on. Beauharnais did not die and begin to decompose in 1952. Beauharnais was born

in 1952. One can argue that Beauharnais has gone through periods of dormancy, just like plaintiffs

Stang and Cohn, who like Beauharnais were also born in 1952 and who also have not been “68-

year-old corpses” since that year. Indeed, Prof. Loeffler described Beauharnais as an “abandoned

weapon” to be picked up and fired with effect. (Plaintiffs’ memorandum in opposition to Rule

12(b)(6) motion to dismiss, Dkt. 13, p. 14). Most importantly, the United States Supreme Court

has never overruled Beauharnais.

       26.     Beauharnais is still alive and has always been alive since it was handed down in

1952. As our democracy, once an example to the world, is being replaced by destructive “group

identity” politics, and racial violence and incitement reaches new heights, why should individuals

be left remedlyless for vile libels directed against them, as indisputable members of a a vulnerable

group under relentless attack that are intended to leave them just as injured or victimized as if their

names were uttered?

       27.     This Court certainly has the authority to analyze and discuss Beauharnais and

suggest to the Seventh Circuit Court of Appeals and the United States Supreme Court what should

be done with the case and whether the holding and underlying public policies of. Beauharnais,

including preventing incitement of group hatred and violence against minority groups, such as

African-Americans and Jews, are still important societal goals.

       28.     The Court has a well-deserved reputation for intelligence, fairness, practicality, and

swift administration of justice in handling the cases before it. The case certainly will be

newsworthy, as already recognized by the Chicago Daily Law Bulletin in covering this case from

the moment it was filed. The case will be inherently controversial and spur widespread robust

public debate, in the run-up to the November 3, 2020 election.
                                                  10
   Case: 1:20-cv-00757 Document #: 19 Filed: 07/28/20 Page 11 of 13 PageID #:189




          29.   Plaintiffs’ counsel admits that for several weeks, after feeling he had been hoisted

by the petard of his King Kong metaphor, he was in the humor-writing dumps. All Chicago stand-

up comedy venues have been closed for many months, with no prospect of opening in the

foreseeable future. At 67 (but not a 67-year old corpse) Stang is not getting any younger, it seems

like every day the news gets worse and worse, and the American people are losing their patience

and their senses of humor. Political correctness has made the transition to social and political

repression, and a “cancellation culture” that has run riot.. The relentless peer pressure for social

conformity is worse now than it ever was in the 1950s. The 1960’s are looking better than ever

before.

          30.   Nevertheless, Stang would offer a bit of doggerel, because Stang is a man, and all

men are dogs, ergo Stang is a dog, and writes doggerel (though in the semi-darkness of his finished

half-basement, Stang has an essay in progress entitled “Dogs are Actually Woman’s, Not Man’s,

Best Friend.”) Here goes:

                               To win a case before Judge Kennelly,
                               It helps to have fire in your belly,
                               And knees made of steel, not jelly.


          Perhaps Stang should keep his day job. The Court can be the Judge, and Stang hereby

waives any appeal, as Stang has complete confidence in the Court’s sense of humor, as reflected

in paragraphs 5 through 31 of this motion, for which defendants’ counsel opened the door wide

with footnote 2 of his reply brief in support of his motion to dismiss.

          31.   Of course, the real reason that Frazen wrote about Stang’s humor-writing side, all

the way back to college and more recently, was that he thought it would make Judge Kennelly

think less of Stang, that Stang somehow lacks gravitas. But that was a miscalculation on Frazen’s

part, because anyone who has spent much time with Judge Kennelly in court or chambers, knows

                                                 11
   Case: 1:20-cv-00757 Document #: 19 Filed: 07/28/20 Page 12 of 13 PageID #:190




that His Honor has an excellent, wry sense of humor, and for any lawyer to insinuate otherwise in

a court paper that is a matter of public record is no laughing matter.

                               There once was a lawyer named Frazen . . .

Undersigned counsel will stifle himself now and save the limerick for the FPTO.


                                      MARK STANG and STUART COHN


                                      By_____s/ Mark A. Stang________
                                            Their Attorney


Mark A. Stang
Stang-Law Firm
584 Hyacinth Place
Highland Park, Illinois 60035
(847) 432-2073
mstang@stang-law.com




                                                 12
   Case: 1:20-cv-00757 Document #: 19 Filed: 07/28/20 Page 13 of 13 PageID #:191




                                 CERTIFICATE OF SERVICE


       I, Mark A. Stang, an attorney and professional Chicago stand-up comedian (on hiatus due

to the pandemic/lockdown closure of all Chicago stand-up comedy venues), certify that I served

the foregoing motion to withdraw Farva Jafri as plaintiff’s counsel and for presentment of status

report on July 28, 2020 on defendants by CM/ECF transmission to Mitchell Frazen, their attorney

of record.



                                            By_________Mark A. Stang________




                                               13
